--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
BENACQUISTA GALLERIES, INC.
6870 La Valle Plateada Rancho
Santa Fe, California  92067



 
April 4, 2008



Vibe Records, Inc.
446 Edwards Avenue, Suite #1
Calverton, New York 11933


To Whom It May Concern:


Reference is made to the Agreement of Sale, dated as of January 11, 2008 by and
between Vibe Records, Inc., a Delaware Corporation (“Vibe”), Benacquista
Galleries, Inc., a Nevada corporation (“Benacquista”), James Price, an
Individual (“Mr. Price”) and Timothy Olphie, an individual (“Mr. Olphie”, and
together the “Parties”) (the “Agreement”).  All terms defined in the Agreement
shall have the same meaning when used in this letter unless otherwise defined
herein.


1.  
Benacquista and Mr. Price are willing to extend the termination date under the
Agreement from March 25, 2008 to April 9, 2008, in consideration for the payment
of an additional $25,000 non-refundable deposit toward the purchase price of
$450,000 which has been received by Mr. Price.

2.  
Benacquista and Mr. Price agree that no later than three business days after
receipt of the Additional Payment and signed and executed copy of this document
by Vibe and Mr. Olphie, they will prepare and file all necessary documents with
the Securities and Exchange Commission to announce the terms of this
Letter.  The failure of Benacquista and Mr. Price to file such documents within
the timeframe set forth in this Paragraph will be deemed a material breach of
this Letter, and Benacquista and Mr. Price agree that they will refund the
Additional Payment to Vibe, unless such breach is waived in writing by Vibe and
Mr. Olphie.

3.  
In the event that Vibe needs to extend the termination date past April 9, 2008,
Mr. Price and Benacquista are willing to grant Vibe a subsequent two week
extension on the termination date from April 7, 2008 to April 23, 2008 in
consideration for the payment of an additional $25,000 received no later than
5:00 PM EDT on April 7, 2008 (the “Subsequent Payment”).  If the Subsequent
Payment is made, and remaining balance is paid on time, Benacquista and Mr.
Price agrees that Benacquista will issue share of common stock to Mr. Robert
McCoy valued at $25,000.

4.  
Benacquista and Mr. Price agree that no later than three business days after
receipt of the Subsequent Payment, and signed and executed copy of this document
by Vibe and Mr. Olphie, they will prepare and file all necessary documents with
the Securities and Exchange Commission to announce the terms of the Subsequent
Payment.  The failure of Benacquista and Mr. Price to file such documents within
the timeframe set forth in this Paragraph will be deemed a material breach of
this Letter, and Benacquista and Mr. Price agree that they will refund the
Subsequent Payment to Vibe, unless such breach is waived in writing by Vibe and
Mr. Olphie.

5.  
In the event that Vibe does not pay the entire remaining balance of the purchase
price by April 9, 2008 or April 23, 2008, in the case of the Subsequent Payment
having been properly made, any amounts paid under this letter shall be retained
my Mr. Price as non-refundable option fees and Mr. Olphie and Vibe specifically
waive and discharge any claim to recover the same for any reason.  All other
terms of the Agreement shall apply. Time is of the essence with each date listed
in this letter and such dates and times will be strictly enforced.




 
BENACQUISTA GALLERIES, INC.
       
By:
/s/   James Price                      
Name: James Price
   
Title: President and CEO
       
By:
/s/   James Price                      
James Price





AGREED AND ACKNOWLEDGED:
     
VIBE RECORDS, INC.
      By:
/s/  Tim Olphie                  
   
Name: Tim Olphie
   
Title:  CEO
            By:
/s/  Tim Olphie                  
   
Tim Olphie






--------------------------------------------------------------------------------